Citation Nr: 1820210	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-38 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post-surgical repair right shoulder with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL
Veteran	


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to October 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. This appeal is now in the jurisdiction of the Milwaukee, Wisconsin RO.

In January 2018, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

Limitation of motion of the arm at the shoulder is rated under Code 5201, which provides for a 20 percent rating when the range of motion of the major arm is at shoulder level [90 degrees]; a 30 percent rating when range of motion is midway between the side and shoulder level [45 degrees]; and a maximum 40 percent evaluation when the range of motion of the major arm is limited to 25 degrees from the side. 38 C.F.R. § 4.71a. A Veteran is only entitled to a single disability rating under DC 5201 for each arm that suffers from limited motion of the shoulder joint. See Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned. The additional code is shown after the hyphen. See 38 C.F.R. § 4.27.


FINDINGS OF FACT

1. Based on the Veteran's competent and credible statements about functional loss, the right shoulder range of motion was limited to shoulder level during the entire period on appeal.  For example, during the January 2018 Board hearing, the Veteran testified that he has flare ups and he must hold his arm "as if it were in a sling" and he must keep it as immobile as possible. He also stated that his shoulder feels like it is "going to give out." The Veteran further testified that there are times when he is unable to move his arm up to shoulder level due to pain.

2. A January 2016 VA examination report and opinion cannot be assigned significant probative weight because the examiner's failure to consider the Veteran's statements about the effect of pain on his range of motion, coupled with the examiner's failure to consider the Veteran's statements about the additional impairment due to flare ups, means that the January 2016 examination is legally inadequate to decide the claim because it was based on an inaccurate factual premise.

3. The Veteran's right shoulder disability is currently rated under Diagnostic Code 5201-5010, which appears to be the most suitable code for rating this disability. It does not appear that the Veteran suffered from loss of range of motion, or ankylosis, at a level that would entitle him to a higher rating under any different diagnostic code or other combination of codes.


CONCLUSION OF LAW

A rating of 20 percent (but no higher) for status post-surgical repair right shoulder with degenerative joint disease is warranted for the entire period on appeal (from December 4, 2012). 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2017).


ORDER

Entitlement to an increased rating of 20 percent for status post-surgical repair right shoulder with degenerative joint disease, effective December 4, 2012, is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


